FEB ~ 5 2013
UNITED STATES DISTRICT COURT C/e,k, U s _ l
FoR THE D!STRICT oF coLuMBlA Cvurrs ro',,',,',,"§f;'t°r€§ san/quincy
'° 9011/mbi
DON E. JONES, )
)
Plaintiff, )
)
v. ) Civil Action No.  

> 47
DEPARTMENT OF JUSTICE, )
)
Defendant. )

MEMORANDUM OPINION

For purposes of this Memorandum Opinion, the Court consolidates two complaints, both
of which purport to bring claims of employment discrimination. On review of the plaintiffs
submissions, the Court will grant the applications to proceed in forma pauperis and dismiss the
complaints.

The Federal Rules of Civil Procedure require that a complaint contain "‘a short and plain
statement of the claim showing that the pleader is entitled to relief,’ in order to ‘ give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests[.]"’ Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gz`bson, 355 U.S. 41, 47 (1957)).
Further, a complaint must "contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face."’ Ashcroy’t v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Twombly, 550 U.S. at 570). A claim is facially plausible “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged." Id. (quoting Twombly, 550 U.S. at 556). "[A] complaint [alleging] facts
that are merely consistent with a defendant’s liability . . . stops short of the line between

possibility and plausibility of entitlement to relief." Ia’. (internal quotation marks omitted) (citing

Twombly, 550 U.S. at 5 57). Although a pro se complaint is “held to less stringent standards than
formal pleadings drafted by lawyers," Erz`ckson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)
(internal quotation marks and citation omitted), it too, "must plead ‘factual matter’ that permits
the court to infer ‘more than the mere possibility of misconduct,"’ Atherz‘on v. Dz`strict of
Columbz`a Uffice of the Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (quoting Iqbal, 556 U.S.
at 678-79).

According to plaintiff, the Central intelligence Agency ("CIA") has connected him to a
recruiting satellite radio signal by which it recruits agents. Plaintiff submitted a resume to the
CIA and apparently has not been hired for reasons not set forth in the complaint. He was no
more successful in securing employment with the Drug Enforcement Administration for an
undercover position, apparently due to his age and HIV+ status.

The Court need not accept "a legal conclusion couched as a factual allegation," or "naked
assertions devoid of further factual enhancement." Iqbal, 556 U.S. at 678 (intemal quotation
marks and citation omitted). Without sufficient credible factual allegations to support an
employment discrimination claim, the complaints fail to demonstrate more than a mere

possibility of misconduct by the defendants. Accordingly, the complaints will be dismissed. An

l/i»waM/lQ//?/

United Stated’District Judge

Order is issued separately.

DATE: